Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 11-16-2021. Claims 1-2, 4-12 and 14-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 10-12, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (20140007013 A1) in view of Zhang (20200177726 A1), Siurumaa et al. (“Siurumaa” 20130132906 A1) and Wang et al. (“Wang” 20140089857 A1). 
Claim 1: Yun discloses a multi-task management method, comprising: detecting, by a terminal device, a trigger instruction used to trigger display of one or more preset running user interfaces that respectively correspond to at least one application run in a background (Figures 10:261; trigger Paragraphs 144 and 152; list corresponding to applications); and displaying, by the terminal device, a running user interface list in a first area of a display screen after detecting the trigger instruction, wherein the running user interface list comprises the one or more preset running user interfaces that respectively correspond to the at least one application (Figure 10:262 and 12: 263 list of applications; Paragraphs 143-148 and 151-153). 
Yun discloses within its system a background application which could be considered a running state being displayed without switching (Figure 12: 284); but may not explicitly disclose in the same detail displaying, by the terminal device in a second area of the display screen, a running user interface of an application currently run in the foreground or displaying a desktop user interface of the terminal device,
wherein the terminal device is configured to show running states of the at least one application run in the background in the first area of the display screen without switching the at least one application run in the background into a foreground for running regardless of detecting the trigger instruction. 
Therefore, Zhang is provided because it discloses a system with a first and second area, further the interface areas provide a foreground application (calculator) and background running applications that are navigated without switching after a display instruction (Figure 4 and Paragraphs 88-90). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as taught by Zhang and provide a navigation area of applications without switching them to a foreground. One would have been motivated to provide the access to the secondary application as a functionality of enhanced layout features and improved screen management while allowing a user to maintain focus on a desired application. 
Yun also may not explicitly provide wherein a user of the terminal device selects the at least one application run in the background earlier than the application currently run in the foreground.
Siurumaa is disclosed because it provides a background/foreground application functionality, and further explicitly discloses launching an application and moving the application into the background while a second application opens and occupies the foreground (Paragraph 73). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as taught by Siurumaa. One would have been motivated to provide the application display/minimize actions because it allows for use of a well-known technique of opening passive applications (i.e. music) while utilizing more interactive applications (i.e. web browser) for improved system operability and enhanced user experience.
Last, Yun may not explicitly disclose displaying and updating in real time; and without updating the running user interface of the application currently run in the foreground to a current running user interface from screenshot of a last frame of image obtained when the application is switched into the background for running;
Wang is disclosed because it provides a background application functionality (i.e. manager program), and further a window with real time status updates of parameters regarding background applications; without updating(interaction) the foreground application (Paragraphs 75-77; first and second area where the window of real time updates is provided). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as taught by Wang and provide a displayed real-time update of background applications. One would have been motivated to provide the background application update because it provides direct access in a convenient manner for data that may not be frequently utilized.  

Claim 2: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 1, wherein an operation icon control is displayed on at least one preset running user interface comprised in the one or more preset running user interfaces that respectively correspond to the at least one application, and the operation icon control is used to trigger performing of an operation corresponding to the operation icon control; and after the displaying, by the terminal device, the running user interface list in the first area of the display screen, the method further comprises: performing, by the terminal device when detecting that the operation icon control on any one of the at least one preset running user interface is triggered, an operation corresponding to the operation icon control on an application corresponding to the preset running user interface on which the operation icon control is triggered (Yun: Figure 12:264 and Paragraphs 151-153; provides operation icon regarding music application). 
Claim 4: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 1, wherein the one or more preset running user interfaces that respectively correspond to the at least one application are of a preset shape (Yun: Figure 10:262; icons for the applications are a preset shape). 
Claim 7: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 1, wherein the displaying, by the terminal device, the running user interface list in the first area of the display screen comprises: displaying, by the terminal device, the running user interface list in the first area of the display screen in a tiled or cascaded manner (Yun: Figure 10:262; icons for the applications are tiled).
Claim 10: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 2, wherein after the displaying, by the terminal device, the running user interface list in the first area of the display screen, the method further comprises: switching, by the terminal device when detecting a trigger instruction used to trigger running of any application of the at least one application in the foreground, the application into the foreground for running; and displaying, in an entire area of the display screen, the first area of the display screen, or the second area of the display screen, a first running user interface corresponding to the application that is switched into the foreground for running (Yun: Figures 10:260, 12:260 and Paragraphs 146-148 and 154; application selected from list of background applications switched to foreground).
Claim 11 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 10 and therefore rejected under the same rationale. 


Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (20140007013 A1), Zhang (20200177726 A1), Siurumaa et al. (“Siurumaa” 20130132906 A1) and Wang et al. (“Wang” 2014009857 A1) in further view of Lee (20150227287 A1). 
Claim 5: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 1, but may explicitly disclose wherein after the displaying, by the terminal device, the running user interface list in the first area of the display screen, the method further comprises: scaling down or up, by the terminal device, a size of the first area when detecting an instruction used to trigger scaling down or up of the first area. Therefore Lee is provided because it discloses a running user interface list and performs a scale down of a first area when the list is triggered to be displayed (Figure 4 and Paragraphs 21-22). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Lee and provide additional layout capabilities in Yun. One would have been motivated to provide the split screen layout functionality to enhance layout features and improve screen management. 
Claim 6: Yun, Zhang, Siurumaa, Wang and Lee disclose a method according to claim 5, wherein the scaling down or up, by the terminal device, the size of the first area comprises: scaling down, by the terminal device, the size of the first area, and scaling down, based on a scale-down ratio of the first area by the scale-down ratio, the one or more preset running user interfaces that respectively correspond to the at least one application and that are displayed in the first area; or scaling up, by the terminal device, the size of the first area, and scaling up, based on a scale-up ratio of the first area by the scale-up ratio, the one or more preset running user interfaces that respectively correspond to the at least one application and that are displayed in the first area (Lee: Figure 4 and Paragraphs 21-22). 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (20140007013 A1), Zhang (20200177726 A1), Siurumaa et al. (“Siurumaa” 20130132906 A1) and Wang et al. (“Wang” 2014009857 A1) in further view of Taylor et al. (“Taylor” 20160048398 A1). 
Claim 8: Yun, Zhang, Siurumaa and Wang disclose a method according to claim 1, but may not explicitly disclose wherein the displaying, by the terminal device, the running user interface list in the first area of the display screen comprises: completely displaying, by the terminal device in the first area of the display screen, content comprised in a first part of the preset running user interfaces comprised in the running user interface list, and partially displaying content comprised in a second part of the preset running user interfaces comprised in the running user interface list, wherein the first part of the preset running user interfaces is different from the second part of the preset running user interfaces. Therefore Taylor is provided because it discloses a multitask interface and further discloses the list of applications providing a first area with complete content and a second area with partial content (Figures 5-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Taylor and provide additional layout capabilities in Yun. One would have been motivated to provide the content layout as a feedback mechanism for current focus and context of additional content.
Claim 9: Yun, Zhang, Siurumaa, Wang and Taylor disclose a method according to claim 8, further comprising: completely displaying, by the terminal device when detecting a viewing instruction used to trigger viewing of the second part of the preset running user interfaces, the content comprised in the second part of the preset running user interfaces (Yun: Figure 10:260 and Paragraphs 147-148). 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been considered but they are not persuasive. Applicant argues that Wang does not disclose running states of an application run in the background of the terminal device. Examiner respectfully disagrees. First applicant has not explicitly defined a context of the running state of an application. The manager program of Wang is considered a background application because it manages and evaluates status of programs for the device. The manager program can be presented as a banner (which can have its own section) and within the interface the real-time updates are provided which examiner considers a running state.  

 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TAO 20200042171 A1: ABSTRACT [0008-0010]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-10-2022